Citation Nr: 1532739	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  14-17 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for malignant melanoma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran served on active duty from 1952 to 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, that denied service connection for malignant melanoma.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a statement received by VA in March 2015, the Veteran requested to appear personally before the Board in regards to his claim.  

In a statement received by VA in July 2015, the Veteran clarified that he was requesting a Board videoconference hearing at the RO.  Additionally, in a July 2015 statement, the Veteran's representative specifically requested that this case be remanded in order to afford the Veteran the desired Board videoconference hearing.  

As the Veteran has requested a Board videoconference hearing, the case must be remanded to the RO to arrange such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).  

Accordingly, this case is REMANDED for the following action:  

The RO should schedule the Veteran for a Board videoconference hearing.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




